  Case 15-39203         Doc 40     Filed 11/16/18 Entered 11/16/18 08:29:23              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-39203
         LOLITA MCKATHERINE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/17/2015.

         2) The plan was confirmed on 01/11/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/29/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/15/2018.

         6) Number of months from filing to last payment: 29.

         7) Number of months case was pending: 36.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-39203        Doc 40       Filed 11/16/18 Entered 11/16/18 08:29:23                      Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $25,643.14
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                    $25,643.14


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,198.99
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $5,198.99

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
AT&T SERVICES INC                Unsecured      1,588.00       1,588.60         1,588.60        259.51         0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         816.40           NA               NA            0.00        0.00
CONSUMER PORTFOLIO SERV          Secured       17,625.00     23,974.99        22,257.00      11,028.05    1,615.30
CONSUMER PORTFOLIO SERV          Unsecured      4,632.00           0.00         1,717.99        280.65         0.00
CREDIT ONE BANK                  Unsecured         629.00           NA               NA            0.00        0.00
INTERNAL REVENUE SERVICE         Priority            0.00      1,883.13         1,883.13      1,883.13         0.00
INTERNAL REVENUE SERVICE         Unsecured            NA         134.43           134.43          17.79        0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         167.00        208.67           208.67          21.12        0.00
PINNACLE CREDIT SERVICE          Unsecured         544.00           NA               NA            0.00        0.00
Regional Recovery Serv           Unsecured         423.00           NA               NA            0.00        0.00
SPRINT NEXTEL                    Unsecured      1,180.00       1,179.85         1,179.85        192.74         0.00
WESTERN SKY FUNDING              Unsecured     10,000.00            NA               NA            0.00        0.00
WOLLEMI ACQUISITIONS LLC         Unsecured      8,329.00       8,488.39       10,288.39       1,680.68         0.00
WOLLEMI ACQUISITIONS LLC         Secured        6,100.00       7,900.00         6,100.00      3,022.46      442.72




UST Form 101-13-FR-S (09/01/2009)
  Case 15-39203         Doc 40      Filed 11/16/18 Entered 11/16/18 08:29:23                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $28,357.00         $14,050.51         $2,058.02
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $28,357.00         $14,050.51         $2,058.02

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $1,883.13          $1,883.13              $0.00
 TOTAL PRIORITY:                                          $1,883.13          $1,883.13              $0.00

 GENERAL UNSECURED PAYMENTS:                             $15,117.93          $2,452.49              $0.00


Disbursements:

         Expenses of Administration                             $5,198.99
         Disbursements to Creditors                            $20,444.15

TOTAL DISBURSEMENTS :                                                                      $25,643.14


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/16/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
